Exhibit 10.2

 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of September
30, 2014 by and among HERITAGE BANK OF COMMERCE a California corporation
("Bank") and TELKONET, INC., a Utah corporation and ETHOSTREAM LLC, a Wisconsin
limited liability company (each, a "Grantor", and collectively, "Grantors").

 

RECITALS

 

Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Grantors in the amounts and manner set forth in that
certain Loan and Security Agreement by and among Bank and Grantors (as amended
from time to time, the "Loan Agreement") dated of even date herewith.
Capitalized terms used herein have the meaning assigned in the Loan Agreement.
Bank is willing to make the financial accommodations to Grantors, but only upon
the condition, among others, that each Grantor grants to Bank a security
interest in all of such Grantor's right title, and interest in, to and under all
of the Collateral whether presently existing or hereafter acquired

 

NOW,THEREFORE, each Grantor agrees as follows:

 

AGREEMENT

 

To secure performance of Grantors' obligations under the Loan Agreement, each
Grantor grants to Bank a security interest in all of such Grantor's right, title
and interest in such Grantor's intellectual property (including without
limitation those Copyrights, Patents and Trademarks listed on Exhibits A, B and
C hereto), including without limitation all proceeds thereof (such as, by way of
example but not by way of limitation, license royalties and proceeds of
infringement suits). This security interest is granted in conjunction with the
security interest granted to Bank under the Loan Agreement. Each right, power
and remedy of Bank provided for herein or in the Loan Agreement shall not
preclude the simultaneous or later exercise by Bank of any or all other rights,
powers or remedies.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



1

 

 



IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed as of the first date written above.

 



Address of Grantor: TELEKONET, INC.     20800 Swenson Drive, Suite 175 By: /s/
Gene Mushrush Waukeshia, WI 53186 Print Name: Gene Muchrush Attn: Gene Mushrush,
CFO Title: Chief Financial Officer       ETHOSTREAM LLC       By: /s/ Jason
Tienor   Print Name: Jason Tienor   Title: Managing Member     Address of Bank
HERITAGE BANK OF COMMERCE     150 Almaden Blvd. By: /s/ Mike Hansen San Jose,
California 95113 Print Name: Mike Hansen Attn: Mike Hansen Title: Senior Vice
President and Manager FAX: (408) 9477-6910   Email: Mike.Hansen@herbank.com  

 



 

 



2

 

 

 

EXHIBIT A

 

Copyrights

 

Please Check Box if No Copyrights Exist x

 

 

 

Owner   Title   Registration Number   Registration Date

 

 

 

 

 

 

 

 

 

 

 



3

 

 

 

EXHIBIT B

 

Patents

 

Please Check Box if No Patents Exist o

 

 

 

 

Owner   Title   Serial/Patent   Application/Issue         Number   Date

TELKONET, INC.

THERMOSTAT  

D569279

 

D/249,372

          5/20/2008

 

 

 

 

 

 

 

 

 

 

 



4

 

 



EXHIBIT C

 

Trademarks

 

Please Check Box if No Trademarks Exist 0

 

 

Owner Description

Serial I Registration

Number

Application !Registration

Date

ETHOSTREAM (DESIGN ONLY) 2,922,947 02/01105

 

ETHOSTREAJ.VI

 

E-ZONE

 

2,911,016

 

12/14/04

 

ETHOSTREAM

 

ETHOSTREAM

 

2,911 ,01 5

 

12/14/04

 

TELKONET

 

(DESIGN ONLY)

 

4,269,097

 

0 l/01113

 

TELKONET

 

TELKONET

 

4,269,096

 

01/0l/13

 

TELKONET

 

TELKONET !BRIDGE

 

3,889,185

 

12114110

 

TELKONET

 

TELKONET SMARTENERGY

 

3,699,418

 

10/20/09

 

 

 

 

 



5

